DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 07/12/2022 for application number 17/132,599. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Amended Claims 1, 3-8, 10-15, and 17-20 are presented for examination. Claims 2, 9, and 16 are currently canceled.

Response to Amendments
Applicant’s amendments filed have been fully considered by the examiner. Examiner withdraws the 35 U.S.C. § 101 rejection to claims 15-20 for nonstatutory subject matter. Examiner also withdraws the objections to claims 4 and 17 for typographical errors.

Response to Arguments
Argument 1, Applicant argues that the combination of Sakagawa and Judelson do not teach the newly amended portions to the independent claims. 
Responding to Argument 1, Applicant’s argument has been fully considered but is moot because it is a newly amended claim which changes the scope of the invention which allows for newly rejection to be applied using the same art. 
Examiner note, The combination of Sakagawa and Judelson teach all of the limitations of the independent claims as previously and currently recited. Both, Sakagawa and Judelson teach systems where a user can manipulate a 2D or 3D image to select locations for a route or path. Judelson further teaches displaying a distance between two selected points. Judelson further teaches the distance for a regular or irregular shape (i.e. straight line) [Fig. 2, (64-66), Para. 81]. Therefore, the combination of Sakagawa and Judelson teach all of the limitations of the independent claims as currently recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakagawa et al. (US 2007/0109296 A1) in view of Judelson et al. (WO 2011/053328 A1).

Regarding claim 1, Sakagawa teaches a method comprising: 
receiving data characterizing a target surface extending in three dimensions [Fig. 11, (S101), Para. 86, receiving 3D virtual space data]; 
rendering, in a graphical user interface display space, a first visual representation including a two-dimensional image of a first portion of the target surface [Fig. 4, (502), Para. 57, map image of space (2D representation)], and a second visual representation including a three-dimensional representation of at least a subset of the first portion of the target surface included in the first visual representation [Fig. 4, (501), view image of space (3D representation)]; 
receiving, based on a first user interaction with the three-dimensional representation, a first user input indicative of selection of a first location of the target surface [Figs. 11, 12, (S103, S200), Paras. 92-93, user input to manipulate walkthrough of 3D virtual space]; and 
rendering the three-dimensional representation and the two-dimensional image, based on the first user interaction [Figs. 11, 12, (S107-S110, S206), Paras. 89-90, 96, rendering the map and view images based on user input].

But, Sakagawa does not explicitly teach rendering a first graphical object at a first target position in the three-dimensional representation and a second graphical object at a second target position in the two-dimensional image, wherein the first and the second target positions are indicative of the first location of the target surface; receiving, based on a second user interaction with the three-dimensional representation, a second user input indicative of selection of two locations of the target surface; and rendering, in the graphical user interface, a first value indicative of straight-line distance between the two locations.
However, Judelson teaches receiving, based on a first user interaction with the three-dimensional representation, a first user input indicative of selection of a first location of the target surface [Fig. 13, (250), Para. 121, user selects start/end point]; and rendering a first graphical object at a first target position in the three-dimensional representation and a second graphical object at a second target position in the two-dimensional image, wherein the first and the second target positions are indicative of the first location of the target surface [Fig. 13, (250-265), Para. 121, both 2D and 3D representations are updated based on user input]; receiving, based on a second user interaction with the three-dimensional representation, a second user input indicative of selection of two locations of the target surface [Figs. 13, 18, (250, 302, 304), Paras. 121, 157, user selecting a starting and stopping point within the 2D representation. One having ordinary skill in the art could allow for similar inputs in the 3D space]; and rendering, in the graphical user interface, a first value indicative of straight-line distance between the two locations [Fig. 18, (400), Paras. 81, 167, displaying the measurement between selected points, the line or shape drawn or selected by the user can regular or irregular (i.e. straight or curvy line(s))].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the 3D virtual environment of Sakagawa and incorporate the user manipulation in a 2D and 3D environment of Judelson to allow the system to manipulate and arrange 2D and 3D spaces simultaneously.
A person having ordinary skill in the art would have been motivated to modify and include the user manipulation in a 2D and 3D environment to allow the user to manipulate and arrange 2D and 3D spaces simultaneously, creating an efficient and user friendly environment.

Regarding claims 2, 9, and 16, CANCELED 

Regarding claims 3, 10, and 17, Sakagawa as modified by Judelson teaches all of the limitations of claim 1 as described above. Judelson further teaches wherein the second user interaction includes: selecting a first position on the three-dimensional representation [Figs. 13, 18, (250, 302), Paras. 121, 157, user selecting a starting point within the 2D representation]; and selecting a second position on the three-dimensional representation, wherein the first and the second positions are indicative of the two locations [Figs. 13, 18, (250, 302, 304), Paras. 121, 157, user selecting a starting and stopping point within the 2D representation. One having ordinary skill in the art could allow for similar inputs in the 3D space].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the 3D virtual environment of Sakagawa and incorporate the user manipulation in a 2D and 3D environment of Judelson to allow the system to manipulate and arrange 2D and 3D spaces simultaneously.
A person having ordinary skill in the art would have been motivated to modify and include the user manipulation in a 2D and 3D environment to allow the user to manipulate and arrange 2D and 3D spaces simultaneously, creating an efficient and user friendly environment.

Regarding claims 4, 11, and 18, Sakagawa as modified by Judelson teaches all of the limitations of claim 1 as described above. Judelson further teaches receiving, based on a third user interaction with the three-dimensional representation, a third user input indicative of selection of a first location, a second location and a third location of the target surface [Fig. 13, (250-265), Para. 121, user selecting a starting, stopping, and stairwell within the environment]; and indicating portions of the target surface rendered in the three-dimensional representation that are located on or adjacent to a reference plane determined based on the selected first, second, and third locations [Fig. 18, Paras. 156-159, displaying the areas on or adjacent to the route selected by the user].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the 3D virtual environment of Sakagawa and incorporate the user manipulation in a 2D and 3D environment of Judelson to allow the system to manipulate and arrange 2D and 3D spaces simultaneously.
A person having ordinary skill in the art would have been motivated to modify and include the user manipulation in a 2D and 3D environment to allow the user to manipulate and arrange 2D and 3D spaces simultaneously, creating an efficient and user friendly environment.

Regarding claims 5, 12, and 19, Sakagawa as modified by Judelson teaches all of the limitations of claim 4 as described above. Judelson further teaches wherein the first, the second and the third locations are indicated by a first set of three graphical objects having a predetermined color in the two-dimensional image and a second set of three graphical objects having the predetermined color in the three- dimensional representation [Fig. 18B, (306, 308), Para. 159, the each representation can include a different or predetermined color].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the 3D virtual environment of Sakagawa and incorporate the user manipulation in a 2D and 3D environment of Judelson to allow the system to manipulate and arrange 2D and 3D spaces simultaneously.
A person having ordinary skill in the art would have been motivated to modify and include the user manipulation in a 2D and 3D environment to allow the user to manipulate and arrange 2D and 3D spaces simultaneously, creating an efficient and user friendly environment.

Regarding claims 6, 13, and 20, Sakagawa as modified by Judelson teaches all of the limitations of claim 5 as described above. Judelson further teaches rendering, in the three-dimensional representation, a third graphical object indicative of the reference plane [Fig. 18, (306, 308), Para. 159, displaying the line in each 2D and 3D representation]; and rendering, in the three-dimensional representation, a fourth graphical object indicative of straight-line distance between a target position on the three-dimensional representation and the reference plane [Fig. 18B, (400), Para. 167, displaying the measurement box].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the 3D virtual environment of Sakagawa and incorporate the user manipulation in a 2D and 3D environment of Judelson to allow the system to manipulate and arrange 2D and 3D spaces simultaneously.
A person having ordinary skill in the art would have been motivated to modify and include the user manipulation in a 2D and 3D environment to allow the user to manipulate and arrange 2D and 3D spaces simultaneously, creating an efficient and user friendly environment.

Regarding claims 7 and 14, Sakagawa as modified by Judelson teaches all of the limitations of claim 1 as described above. Sakagawa further teaches receiving, based on a fourth user interaction with the first graphical object, a fourth user input indicative of movement of the first graphical object along a first path in the three- dimensional representation [Figs. 11-12, (S103, S200), Paras. 92-93, user selection of walkthrough movement within 3D virtual space]; and rendering, in the two-dimensional image, movement of the second graphical object along a second path, wherein the second path is determined by identifying pixel coordinates in the two- dimensional image that are associated with surface points on the target surface traversed along the first path [Figs. 11-12, (S107-S110, S206), Paras. 89-90, 96, updating the 3D virtual space based on the user input (i.e. viewpoint altering the view being displayed within the 3D virtual space)].

Regarding claim 8, Sakagawa teaches a system comprising: 
at least one data processor [Fig. 1, (105), Para. 53, simulation module]; 
memory coupled to the at least one data processor, the memory storing instructions to cause the at least one data processor to perform operations [Fig. 1, (110), Para. 53, 3D virtual space data memory] comprising: 
receiving data characterizing a target surface extending in three dimensions [Fig. 11, (S101), Para. 86, receiving 3D virtual space data]; 
rendering, in a graphical user interface display space, a first visual representation including a two-dimensional image of a first portion of the target surface [Fig. 4, (502), Para. 57, map image of space (2D representation)], and a second visual representation including a three-dimensional representation of at least a subset of the first portion of the target surface included in the first visual representation [Fig. 4, (501), view image of space (3D representation)]; 
receiving, based on a first user interaction with the three-dimensional representation, a first user input indicative of selection of a first location of the target surface [Figs. 11, 12, (S103, S200), Paras. 92-93, user input to manipulate walkthrough of 3D virtual space]; and 
rendering the three-dimensional representation and the two-dimensional image, based on the first user interaction [Figs. 11, 12, (S107-S110, S206), Paras. 89-90, 96, rendering the map and view images based on user input].

But, Sakagawa does not explicitly teach rendering a first graphical object at a first target position in the three-dimensional representation and a second graphical object at a second target position in the two-dimensional image, wherein the first and the second target positions are indicative of the first location of the target surface; receiving, based on a second user interaction with the three-dimensional representation, a second user input indicative of selection of two locations of the target surface; and rendering, in the graphical user interface, a first value indicative of straight-line distance between the two locations.
However, Judelson teaches receiving, based on a first user interaction with the three-dimensional representation, a first user input indicative of selection of a first location of the target surface [Fig. 13, (250), Para. 121, user selects start/end point]; and rendering a first graphical object at a first target position in the three-dimensional representation and a second graphical object at a second target position in the two-dimensional image, wherein the first and the second target positions are indicative of the first location of the target surface [Fig. 13, (250-265), Para. 121, both 2D and 3D representations are updated based on user input]; receiving, based on a second user interaction with the three-dimensional representation, a second user input indicative of selection of two locations of the target surface [Figs. 13, 18, (250, 302, 304), Paras. 121, 157, user selecting a starting and stopping point within the 2D representation. One having ordinary skill in the art could allow for similar inputs in the 3D space]; and rendering, in the graphical user interface, a first value indicative of straight-line distance between the two locations [Fig. 18, (400), Paras. 81, 167, displaying the measurement between selected points, the line or shape drawn or selected by the user can regular or irregular (i.e. straight or curvy line(s))].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the 3D virtual environment of Sakagawa and incorporate the user manipulation in a 2D and 3D environment of Judelson to allow the system to manipulate and arrange 2D and 3D spaces simultaneously.
A person having ordinary skill in the art would have been motivated to modify and include the user manipulation in a 2D and 3D environment to allow the user to manipulate and arrange 2D and 3D spaces simultaneously, creating an efficient and user friendly environment.

Regarding claim 15, Sakagawa teaches a computer program product comprising a machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising:
receiving data characterizing a target surface extending in three dimensions [Fig. 11, (S101), Para. 86, receiving 3D virtual space data]; 
rendering, in a graphical user interface display space, a first visual representation including a two-dimensional image of a first portion of the target surface [Fig. 4, (502), Para. 57, map image of space (2D representation)], and a second visual representation including a three-dimensional representation of at least a subset of the first portion of the target surface included in the first visual representation [Fig. 4, (501), view image of space (3D representation)]; 
receiving, based on a first user interaction with the three-dimensional representation, a first user input indicative of selection of a first location of the target surface [Figs. 11, 12, (S103, S200), Paras. 92-93, user input to manipulate walkthrough of 3D virtual space]; and 
rendering the three-dimensional representation and the two-dimensional image, based on the first user interaction [Figs. 11, 12, (S107-S110, S206), Paras. 89-90, 96, rendering the map and view images based on user input].

But, Sakagawa does not explicitly teach rendering a first graphical object at a first target position in the three-dimensional representation and a second graphical object at a second target position in the two-dimensional image, wherein the first and the second target positions are indicative of the first location of the target surface; receiving, based on a second user interaction with the three-dimensional representation, a second user input indicative of selection of two locations of the target surface; and rendering, in the graphical user interface, a first value indicative of straight-line distance between the two locations.
However, Judelson teaches receiving, based on a first user interaction with the three-dimensional representation, a first user input indicative of selection of a first location of the target surface [Fig. 13, (250), Para. 121, user selects start/end point]; and rendering a first graphical object at a first target position in the three-dimensional representation and a second graphical object at a second target position in the two-dimensional image, wherein the first and the second target positions are indicative of the first location of the target surface [Fig. 13, (250-265), Para. 121, both 2D and 3D representations are updated based on user input]; receiving, based on a second user interaction with the three-dimensional representation, a second user input indicative of selection of two locations of the target surface [Figs. 13, 18, (250, 302, 304), Paras. 121, 157, user selecting a starting and stopping point within the 2D representation. One having ordinary skill in the art could allow for similar inputs in the 3D space]; and rendering, in the graphical user interface, a first value indicative of straight-line distance between the two locations [Fig. 18, (400), Paras. 81, 167, displaying the measurement between selected points, the line or shape drawn or selected by the user can regular or irregular (i.e. straight or curvy line(s))].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the 3D virtual environment of Sakagawa and incorporate the user manipulation in a 2D and 3D environment of Judelson to allow the system to manipulate and arrange 2D and 3D spaces simultaneously.
A person having ordinary skill in the art would have been motivated to modify and include the user manipulation in a 2D and 3D environment to allow the user to manipulate and arrange 2D and 3D spaces simultaneously, creating an efficient and user friendly environment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179